DETAILED ACTION
	This office action is in response to the amendment filed on August 24, 2022.  In accordance with this amendment, claims 1, 4, 6, and 8 have been amended, while claim 12 has been formally canceled.
Claims 1-8 remain pending and now in condition for allowance, with claim 1 as the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on August 28, 2022, August 25, 2022, and May 22, 2022 (three (3) documents in total), have been considered and made of record (note attached copy of forms PTO-1449).

Allowable Subject Matter
Claims 1-8 are allowed.  Claim 1 is the sole independent claim, and has been amended into condition for allowance on August 24, 2022.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Danzinger US ‘070; Amitai US ‘414; Haba US ‘838; Matsuki US ‘448) does not expressly teach or reasonably suggest, in combination, each claim limitation as presented by amended independent claim 1 (see paper filed on August 24, 2022).  Although any one structural feature may be found in the prior art of record, there is no clear motivation or rationale for combining such features as a whole and as arranged by claim 1.  The Examiner must consider the context of such a combined claim in view of the original specification and drawings (note Applicant’s Figs. 2A-2F for functionality).  For these reasons, the Examiner is unable to present a prima facie case of obviousness under the requirements of 35 U.S.C. 103.  Claims 2-8 are also allowed at least as being dependent from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 7-10), filed August 24, 2022, with respect to the claim amendments to independent claim 1, have been fully considered and are persuasive.  Based on the narrowing amendments of independent claim 1, and the cancellation of original independent claim 12, all prior art rejections as mailed on May 25, 2022 have been withdrawn.  Claims 1-8 now serve to create a patentable distinction over the closest prior art in the current record. 



Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874
September 2, 2022